Title: To John Adams from the Abbés Chalut and Arnoux, 6 March 1781
From: Chalut, Abbé,Arnoux, Abbé
To: Adams, John



Paris 6. mars 1781

M. Searle nous à remis dans son tems, notre cher et estimable ami, la lettre donc vous l’aviez chargé pour nous, il a dû vous ecrire que nous étions très empressés à faire tout ce qui pourroit lui etre agreable, et qu’il a eu avec un des chefs de la ferme generale un entretien aussi long qu’il pouvoit le desirer. Il nous a paru être très Content du fermier general; nous sçavons que Celui-ci a été très satisfait de M. Searle. Vous sçavez que nous sommes à votre service dans toutes les choses qui dependront de nous, et que les personnes que vous nous adresserez trouveront dans l’amitié que nous avons pour vous votre zele pour les servir.
Nous avons eu le plaisir de diner quelques fois avec Mrs. Searle et dana, nous Les avons priés avec Cette Cordialité que vous nous Connoissez de nous faire Cet honneur là, toute les fois que Leurs affaires le leur permettrerent.
M. Searle est un bon et sage republicain il est bien digne de son pais et de la Cause que vous deffendez avec tant de vertu du gloire et de Succès. Il nous a dit qu’il se rendroit incessemment auprès de vous, nous l’avons felicité de cet avantage, et nous desirons Sincerement qu’une circonstance heureuse nous procure le plaisir de vous revoir.
Le Compte rendu de M. Necker est sans doute parvenu jusqu’à vous. Il a fait ici la plus agreable sensation pour le bonheur de la france. Cet ouvrage decele le genie et la force du Courage d’un administrateur vertueux. Les françois qui aiment leur pais admirent avec reconnoissance les talents et les vertus de Ce Ministre des finances. Tous les ambassadeurs des puissances de l’europe qui resident à Paris se sont empressés d’envoyer dans leurs Cours plusieurs exemplaires de Ce Compte rendu. Nous pensons qu’il sera traduit dans toutes les langues. Les Anglois paliront en lisant Cet ouvrage, ils verront Ce qu’ils ne pouvoient pas Croire. Ils apprendront que la france par le bon état de ses finances et par le genie de Celui qui les administre, peut Soutenir encore bien des Campagnes, au bout desquelles l’Angleterre ne verroit que son epuisement. Depuis que Cet ouvrage a paru, Les gens sensés disent tout haut que M. Necker va accelerer le retour de la paix. Les Anglois n’ont fait jusqu’aujourdhui que des efforts impuissants. La reflexion les ramenera à des sentiments de raison, et dans l’état des choses, ils Sacrifieront a regret ces projets montrueux de Grandeur, qui Leur Couteront leur existence politique, S’ils continuoient de se ruiner pour les realiser. Il est vrai que leur Cupidité verra avec desespoir, les avantages des partagés entre les differentes puissances maritimes de l’europe. Cette peste et cette humiliation n’existeront aucune espece de Compassion, une orgueilleuse et tirannique domination n’en mente point. Rome et Cartage sont tombées de l’abus de la puissance dans le mepris. Tel sera le Sort de ces insulaires, Si l’europe eclairée Sur les droits agit selon Les interests.
Nous arretons ici nos reflexions, pour ne nous occuper que des sentiments que vous nous avez inspirez; nous vous aimons toujours. Nous ne Cesserons d’accorder à vos talents et à vos vertus l’estime que nous leur devons, nous vous aimons aussi dans vos enfants, embrassez-les tous les deux bien tendrement pour nous et recevez l’assurance de l’amitié de l’abbé chalut et de l’abbé Arnoux.
